Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The disclosure is objected to because of the following informalities: On page 9, it appears that “figure 3” should refer to another figure, as items 3.1-3.4 are not shown in figure 3.  
Appropriate correction is required.
2.	The drawings are objected to because There are not item reference numerals in figures 5and 7, which appear to be required for understanding of the structures shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims should be clarified. The individual components claimed should be clearly recited and related to the structure of the device as a whole. Functional language should be given a proper structural basis, or expressed in proper means-plus-function form. Proper antecedent basis should be established for the structures, and consistent language used throughout (for example, see “the perforated drain plate” of line 8 of claim 1). Claim 1 should be clear in and of itself without requiring further details in dependent claims for understanding. While drawing reference numerals are permissible in claims, the claims should be clear on their own and not require reference to the drawings for proper understanding.
s 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The recitation of a floating sludge discharge system for a square clarifier comprising a perforated water draining plate around the inner wall, a sludge scraping mechanism connected with a pulley rope that has a barrel for receiving effluent from the clarifier on one end and a weight on  the other end for moving the sludge scraper back and forth as the barrel is filled and drained patentably distinguishes over the prior art of record. 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various sludge and scum scrapers of interest are exemplified by Elrod, Ciabattari, Wolfe, Meurer and Kleinuetl. Heimdal discloses a perforated launder plate of interest. 
The U.S. patents to Estabrook and Moore, as well at the U.S equivalent to Japanese patent 2012-110886, Fujiwara, cited in the PCT search report, have been cited herein. However, no copies of the four Chinese patents cited could found by the examiner. If applicant wishes these to be formally considered, an Information Disclosure Statement with copies should be filed. 
In addition, if applicant wishes the references in the Chinese search report to be formally considered and made of record, they should be submitted in the form of an Information Disclosure Statement as well. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778